Exhibit STATEMENT REGARDING COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES MANPOWER INC. (in millions) 3 Months Ended March 31, 2009 Earnings: Earnings before income taxes $ (6.4) Fixed charges 44.3 $ 37.9 Fixed charges: Interest (expensed or capitalized) $ 13.4 Estimated interest portion of rent expense 30.9 $ 44.3 Ratio of earnings to fixed charges 0.9 2008 2007 2006 2005 2004 Earnings: Earnings before income taxes from continuing operations $ 458.3 $ 791.2 $ 481.9 $ 387.0 $ 371.6 Fixed charges 200.9 185.2 162.8 153.2 153.0 $ 659.2 $ 976.4 $ 644.7 $ 540.2 $ 524.6 Fixed charges: Interest (expensed or capitalized) $ 64.2 $ 65.0 $ 54.1 $ 46.7 $ 45.3 Estimated interest portion of rent expense 136.7 120.2 108.7 106.5 107.7 $ 200.9 $ 185.2 $ 162.8 $ 153.2 $ 153.0 Ratio of earnings to fixed charges 3.3 5.3 4.0 3.5 3.4 Note: The calculation of ratio of earnings to fixed charges set forth above is in accordance with Regulation S-K, Item601(b)(12). This calculation is different than the fixed charge ratio that is required by our various borrowing facilities.
